OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order reversed, with costs, order of the Surrogate’s Court reinstated and matter remitted to the Surrogate’s Court, Nassau County, for determination of the time within which respondent may purge himself of the contempt. Question certified answered in the negative. By contesting the contempt application on the merits and failing to object in a timely manner to the omission of the notice and warning required by section 756 of the Judiciary Law, respondent waived the protections afforded by the statute.
*727Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.